EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd A. Vaughn on 07/20/2022.
The application has been amended as follows: 
In Claim 
37. (Currently Amended) At least one non-transitory computer readable storage medium comprising a set of instructions, which when executed by a computing system, cause the computing system to: receive player location data, a highlight moment, and trajectory data associated with a position of a projectile in a live game played at a game site; partition the trajectory data into pre-highlight trajectory data and post-highlight trajectory data, the pre-highlight trajectory data including the trajectory of the projectile before the highlight moment and the post-highlight trajectory data including the trajectory of the projectile after the highlight moment; automatically determine, a physical camera coverage of a pre- highlight to post-highlight time period.
58. (Currently Amended) The least one non-transitory computer readable storage medium of claim 37, wherein: the pre-highlight camera angle shows a context in the game before action in the highlight moment occurs, and the post-highlight camera angle shows a result in the game after the action in the highlight moment occurs.  
59. (Currently Amended) The least one non-transitory computer readable storage medium of claim 37, wherein the one or more intermediate camera angles are selected for a longest angular distance between the pre-highlight camera angle and the post-highlight camera angle.  
60. (Currently Amended) The least one non-transitory computer readable storage medium of claim 37, wherein after re-projecting the 3D region of interest to 2D views, the instructions, when executed, cause the computing system to automatically generate and store a virtual camera path.  
61. (Currently Amended) The least one non-transitory computer readable storage medium of claim 37, wherein the trajectory data includes 3D projectile positions on a frame-by-frame basis.  
62. (Currently Amended) The least one non-transitory computer readable storage medium of claim 37, wherein the player location data includes 3D player positions on a frame-by-frame basis.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425